Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
Disentimos. Entendemos que la conclusión a la que se llega en la opinión mayoritaria emitida a los efectos de que “no cabe duda de que [los codemandados Ugarte-Domenech] cualifican como terceros civiles de un derecho real inmobiliario inscrito a favor de persona que en el Registro de la Propiedad aparece con facultades para transmitirlo” es una errónea en derecho. (Enfasis suplido.) Opinión mayoritaria, pág. 556. Ello por razón de que de los documentos que constan en el Registro de la Propiedad clara-mente surgía —específicamente de la escritura matriz y de los planos— que el área en controversia era una “de servicios vecinales” y/o un “área recreativa”.
Dichos datos sostienen la teoría de que dicha área corres-ponde a los condominos pues la misma, conforme la Ley de la Propiedad Horizontal, 31 L.PR.A. see. 1291 et seq., forma parte de los “elementos comunes generales” del inmueble; hecho que surgiendo de las constancias del Registro —el cual, conforme la *565citada ley, tiene las características de un sistema catastral— impide que los esposos Ugarte-Domenech puedan ser considera-dos como “terceros registróles”. Ello así por cuanto dicho hecho no sólo pone en entredicho la corrección jurídica de —y vicia— la actuación posterior del Registrador al inscribir dichas áreas como fincas independientes, sino que, por ficción de ley, era del conoci-miento del matrimonio Ugarte-Domenech. Véase García Larrinua v. Lichtig, 118 D.P.R. 120, 133-134 (1986).